Citation Nr: 0908795	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-00 307 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for service-connected lumbar spine disability.

2.  Entitlement to a disability evaluation greater than 10 
percent for a right knee disability.

3.  Entitlement to a disability evaluation greater than 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDINGS OF FACT

1.  The veteran has not had an incapacitating episode of at 
least 4 weeks but less than 6 weeks during the past 12 months 
due to his lumbar spine disability.  The veteran does not 
have forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The veteran does not have severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The veteran does not have severe limitation 
of motion of the lumbar spine.

2.  The veteran's right knee does not show moderate 
subluxation or lateral instability of the knee, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

3.  The veteran's left knee does not show moderate 
subluxation or lateral instability of the knee, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.




CONCLUSIONS OF LAW

1.  The criteria for a higher rating for the service-
connected lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  
§§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002); 5292, 
5293, 5295 (effective from September 23, 2002, to September 
26, 2003); 5238, 5243 (effective September 26, 2003).

2.  The criteria for a rating higher than 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).

3.  The criteria for a rating higher than 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

2.  Lumbar spine disability

With regard to the veteran's lumbar spine disability, it was 
first granted service connection in February 1991, and the 
rating decisions and statements of the case that followed 
reflect that the RO referenced rating criteria which changed 
at that time.  Specifically, VA promulgated new regulations 
for the evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The Board notes 
that the RO addressed each set of amendments in its statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) as well as the rating criteria in effect before these 
changes.  Therefore, the Board will consider whether a rating 
in excess of 20 percent is warranted under any applicable 
criteria for this disability.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
as of, but not prior to, September 23, 2002, and September 
26, 2003, respectively.

The amendments renumber the diagnostic codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome (Diagnostic Code 5243), 
ankylosing spondylitis (Diagnostic Code 5240), and spinal 
stenosis (Diagnostic Code 5238) to be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The VA has evaluated the veteran's spinal disorder under 
multiple diagnostic codes.  The veteran's lumbar spine 
condition was originally evaluated as 0 percent disabling 
under 38 C.F.R. § 4.71a, DC 5295, as lumbosacral strain (in 
effect prior to September 26, 2003).  The December 2004 
rating decision, on appeal, granted an increased evaluation 
of 10 percent disabling as spondylosis of the lumbar spine 
without lower extremity radiculopathy, effective November 6, 
1995.  

After the September 2002 and 2003 amendments, the veteran's 
lumbar spine condition was rated at 10 percent under DC 5243, 
as spondylosis of the lumbar spine without lower extremity 
radiculopathy (in effect after September 26, 2003).  A 
November 2008 rating decision increased the disability 
evaluation to 20 percent disabling under this same Diagnostic 
Code.  The Board will refer to the veteran's lower back 
condition as a "lumbar spine disability" and consider all 
applicable criteria for evaluating the disability rating.

Prior to September 23, 2002, DC 5293, mild intervertebral 
disc syndrome with recurring attacks warranted a 10 percent 
evaluation, moderate intervertebral disc syndrome with 
recurring attacks warranted a 20 percent evaluation, and 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief warranted a 40 percent evaluation.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R.   § 4.25 (the combined rating 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Effective September 23, 2002, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  These 
criteria are the same in the amendment effective September 
26, 2003.

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

There is no evidence of record indicating that the veteran 
has ever had such an incapacitating episode due to his 
cervical, thoracic, or lumbar spine disabilities (nothing to 
indicate any bed rest prescribed by a physician).  Therefore, 
the Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran and he is not entitled to a higher 
rating.

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 10 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; (2) the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; (3) there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or (4) there is vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when (1) 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but less than 60 degrees; (2) the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or (3) there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted when (1) forward flexion 
of the thoracolumbar spine is 30 degrees or less, or (2) 
there is favorable ankylosis of the entire thoracolumbar 
spine.

Prior to September 26, 2006, the veteran did not exhibit 
forward flexion of the thoracolumbar spine less than 60 
degrees, nor a combined range of motion of the thoracolumbar 
spine less than 120 degrees, nor was there evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

The veteran does not have favorable ankylosis of any part of 
the spine, and he has never exhibited forward flexion of the 
thoracolumbar spine of 30 degrees or less, therefore the 
criteria of DC 5243 would not offer him a higher evaluation 
than he already holds for his lumbar spine disability.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

On VA examination in August 2004, the veteran's thoracolumbar 
spine displayed no kyphosis, scoliosis or pelvic obliquity.  
Palpation to the lumbar spine elicited no digital discomfort, 
spasm, pain, or tenderness.  The veteran reported deeper 
sensation at L5-S1.  Active equaled passive range of motion 
without limitation of movement, protective posture, arc pain 
motion, fatigue, weakness, impaired endurance or lack of 
coordination.  Forward flexion of the thoracolumbar spine was 
0 to 90 degrees with flattening of lumbar segments.  
Extension was 0 to 40 degrees.  Rotation bilaterally was 0 to 
30 degrees, and side bending to both sides was 0 to 25 
degrees.  Waddell was 0/5, sitting straight leg raise was 
negative, lying straight leg raise was negative bilaterally, 
0 to 70 degrees without radiculopathy.  Hoover, Goldthwait, 
and Patrick signs were negative.

The examiner diagnosed spondylosis of the lumbar spine 
without lower extremity radiculopathy.

Based on the results of the August 2004 VA examination, the 
RO increased the veteran's disability evaluation for the 
lumbar spine to 10 percent in its December 2004 rating 
decision.  

The veteran underwent another VA examination in September 
2006.  The veteran described a sharp pain which is 
intermittent and activity dependent, averaging 6 to 7 out of 
10, with one to two episodes occurring per week and lasting 
up to one to two hours.  The veteran indicated having to miss 
work on one or two episodes, though this appeared to be self-
prescribed.  

Upon physical examination of the lumbar spine, the examiner 
noted a mildly antalgic gait.  The examiner opined that the 
veteran's symptoms are somewhat understated, as was his 
response to the examination.  The examiner found intense 
palpable spasm in the right side of the paralumbar muscles 
starting at the L2 spinous process level and extending down 
to the lumbosacral junction.  Forward flexion was to 90 
degrees with a painful arc from 60 to 90 degrees.  Extension 
was 0 to 35 degrees with relief of pain.  Side bending was 0 
to 30 degrees to both sides without complaints of pain but 
with noticeable spasm with left-sided bending.  The examiner 
would rate the painful arc as being from 15 to 30 degrees 
despite the veteran's not complaining of pain.  Rotation was 
0 to 30 degrees to the right, and 0 to 30 degrees to the 
left, again with intense palpable spasm noted from about 15 
to 30 degrees of rotation to the left.  Neurological 
examination was normal, and sensory examination showed 
clinical findings consistent with meralgia paresthetica but 
otherwise normal.  Straight leg raising was 0 to 90 degrees 
without complaints of pain in the back or the leg.  

Based on these examination results, the RO increased the 
lumbar spine evaluation to 20 percent in a November 2008 
rating decision.

The Board is unable to view the August 2004 VA examination 
findings as showing that the veteran's spinal disability more 
nearly approximates the criteria for a rating in excess of 10 
percent.  Additionally, the Board is unable to view either 
the August 2004 VA examination or the September 2006 VA 
examination as showing that the spinal disability more nearly 
approximates the criteria for a rating in excess of the 
current 20 percent.  There is evidence of some additional 
loss of motion due to pain, fatigue, weakness, and lack of 
endurance, but that limitation of motion does not appear to 
be more than moderate in degree.  In this regard, it should 
be noted that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Plate V.  Any higher ratings 
based on limitation of motion under the old criteria are 
therefore not warranted.  It appears clear that the veteran's 
complaints were considered in the finding of 20 percent. 

There is also no persuasive evidence of limitation of motion 
to warrant higher ratings under the new criteria for 
limitation of motion.  Further, the examination findings also 
do not suggest significant neurological impairment to warrant 
higher ratings under either the old or new criteria for disc 
disease.  

The Board must also find that the post-service treatment 
records, as a whole, also provide evidence against these 
claims, failing to indicate a basis to grant a higher 
evaluation for the veteran's spinal disability.  

The Board has also carefully reviewed and considered private 
medical records which were submitted by the veteran, notably 
MRIs taken in October 2004.  These records show essentially 
the same results as the examinations described above, that 
the criteria for a rating in excess of 10 percent was not met 
prior to September 26, 2006, and that the criteria for a 
rating in excess of the current rating in excess of 20 
percent have not been met.  

The evidence in this case clearly shows continuing lumbar 
spine impairment.  However, the Board is obligated to apply 
the regulatory criteria which has been set forth earlier.  
The preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 20 percent have been 
met under any of the applicable versions of the rating 
criteria for lumbar spine disability.  The overall medical 
reports show no more than moderate limitation of motion, even 
when additional functional loss is considered.  There are 
some neurological symptoms, but they have not resulted in 
incapacitating episodes to warrant a higher rating under disc 
disease criteria.   

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the veteran's lumbar spine 
evaluation should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 20 percent for a lumbar spine disability.  38 C.F.R. § 
4.3.

3.  Knee disabilities

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).   

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.   

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261. 

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  However, in this case, it is 
important for the veteran to understand that without 
consideration of pain the current evaluations could not be 
justified, let alone a higher evaluation or two separate 
evaluations.  

The veteran was awarded service connection for both his right 
knee injury and his left knee injury in a February 1991 
rating decision.  A December 2004 rating decision granted 
increased evaluations to 10 percent for the right knee and 10 
percent for the left knee, and it is this rating decision 
upon appeal. 

The veteran was afforded a VA medical examination in August 
2004.  The veteran complained of left knee symptoms greater 
than the right knee.  In the left knee, he reported more pain 
and more problems, noting that he feels a "lockup" 
sensation of the knee which causes more pain.  He noted that 
increased humidity increases the aching of the left knee.  
The veteran denied fatigue, weakness, lack of coordination, 
fracture or subluxation, dislocation or instability in either 
knee.  

On physical examination, there was observable loss of normal 
anatomic landmarks and findings.  Palpation was nontender to 
both knee joint lines and condyles.  Upon repetitious 
bilateral knee extension, the examiner noted crepitus 
bilaterally and symmetrically.  The veteran reported usual 
discomfort at the medial joint line under the kneecap, 
greater on the left knee than the right.

For the right knee, flexion was to 120 degrees and extension 
was zero.  For the left knee, flexion was to 125 degrees and 
extension was zero.  There was no arc pain motion, fatigue, 
weakness, impaired endurance or lack of coordination.  
Neurological examination was normal.  Both knees were 
negative for Lachman, drawers, pivot, McMurray, and varus 
valgus tests.  The examiner did not find additional 
limitation of knee symptoms aggravated by pain, weakness, 
impaired endurance or lack of coordination.  The examiner 
diagnosed tricompartmental arthritis of the right knee 
without subluxation or instability with surgical arthrotomy 
in 1972, and tricompartmental arthritis of the left knee 
without subluxation or instability with arthroscopies in 
1982, 1986 and 1990.

Based upon the results of the August 2004 examination, the RO 
granted 10 percent disability ratings for each knee.

In September 2006, the veteran was afforded a second VA 
medical examination.  The veteran reported more pain in the 
left knee than in the right knee, with average pain in the 
left knee being 5 to 6 out of 10, and average pain in the 
right knee being 2 or 3 out of 10.  Pain in the left knee is 
generally related but not always to activities, and pain in 
the right knee is almost always related to activities.  He 
described a dull ache in the right knee localized more to the 
anterior aspect of the knee on either side of the patellar 
tendon, and a dull ache with occasional sharp pain with 
activity in the left knee localized to the medial joint line.  
He denied any locking or catching although he has an 
occasional sensation of "something not being aligned" in 
the left knee.  

Upon physical examination, there was a varus deformity of 
about 7 degrees clinically for both knees.  There was a trace 
effusion in both knees and patellofemoral crepitus was noted 
throughout range of motion with significant increase in 
crepitus from 30 to 60 degrees of flexion.  Range of motion 
for the left knee was -5 to 130 degrees, and range of motion 
for the right knee was -10 to 120 degrees.  The examiner 
noted a painful arc of motion on both knees from 90 to 120 
degrees on the right and from 90 to 130 degrees on the left.  
Pseudolaxity of the medial collateral ligament was noted 
bilaterally.  Lachman's test was negative with good stability 
of the anterior cruciate ligament.  The examiner diagnosed 
severe traumatic arthritis of both knees.

All results above, as well as the opinions of the August 2004 
and September 2006 VA examiners, provide evidence against 
these claims, clearly indicating that the higher criteria are 
not met for either knee. 

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the veteran greater evaluations than the 10 percent he 
currently holds for each knee injury; therefore they are not 
being applied to this claim.

In summary, the schedular criteria for the next higher, 20 
percent, rating for either a right knee injury or a left knee 
injury are not met, and such ratings are not warranted.  The 
facts and examinations cited above provide negative evidence 
against the veteran's claims and show that his right and left 
knees do not meet the diagnostic criteria for a 20 percent 
evaluation.  Upon a complete review of the evidence of 
record, the Board finds no basis to award disability ratings 
greater than 10 percent for the veteran's right knee injury 
and left knee injury.  38 C.F.R. § 4.7.  

The Board again stresses to the veteran that it does not 
doubt that the service-connected spine disability and knee 
injuries result in impairment which affects his daily 
activities.  However, it is not demonstrated that the 
criteria for higher ratings have been met at this time.  

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in July 2004 and July 2008 that, 
cumulatively, fully addressed all three notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letters were 
not all sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in November 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records through November 2008.  The veteran submitted private 
medical records.  The appellant was afforded VA medical 
examinations in August 2004 and September 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


